DETAILED ACTION

This action is in response to the application filed on 2/11/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0346747) in view of Nishida (US 2012/0206110). 	Regarding claim 11, Park et al. discloses (see fig. 3b) a voltage generator circuit comprising (100b): a first conversion circuit (124b) converting a voltage difference (difference between Vin and Vout) to generate a charge current (Ic output from 124b): an energy storage circuit (C12) which is charged during a charging period by the charge current to adjust a stored voltage (operation of C12 being charged by Ic to produce VC2), wherein the charging period is terminated in response to the stored voltage reaching a predetermined voltage (charging of C12 is stopped when VC2 reaches REF12); a control circuit (121b/M12/110b) generating a control signal (OFF), wherein the control circuit adjusts a duty cycle of the control signal according to a length of the charging period (OFF is adjusted based on values of VC2 reaching REF12, which determines the charging period of C12). 	Park et al. does not disclose a second conversion circuit generating a counting voltage according to the control signal, wherein the counting  voltage is inversely proportional to the voltage difference. 	Nishida discloses (see fig. 1) a second conversion circuit (M3) generating a counting voltage (Vb) according to a control signal (output from 11 to gate of M3), wherein the counting voltage is inversely proportional to a voltage difference (see paragraph 0037 which stats that Vb is inversely proportional to the difference between the input voltage and the output voltage). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Park et al. to include the features of Nishida because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 14, Park et al. discloses (see fig. 3b) that wherein the control circuit comprises: a second comparator (121b) comparing the stored voltage (VC2) and the predetermined voltage (REF12) to generate a compared signal (output from 121b); and a discharge circuit (M12) resetting the energy storage circuit according to the compared signal (operation of M12 based on output from 121b), wherein: in response to the energy storage circuit receiving the charge current (IC charging C12), the stored voltage is increased from an initial value (increase of VC2), and in response to the stored voltage reaching the predetermined voltage, the discharge circuit resets the energy storage circuit (M12 turning on) so that the stored voltage is equal to the initial value until the energy storage circuit receives the charge current (discharging of C12 when M12 is on). 	Regarding claim 19, Park et al. does not disclose that the second conversion circuit is a filter circuit.  	Nishida discloses (see fig. 1) that a second conversion circuit (M3) is a filter circuit (on/off operation is a filtering operation). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Park et al. to include the features of Nishida because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art fails to teach or disclose a constant power control circuit for driving an external device, wherein the 2external device receives an input voltage and generates an output voltage, and the 3constant power control circuit comprises: 4a voltage generator circuit generating a limitation current according to a 5voltage difference between the input voltage and the output voltage 6and comprising: a third conversion circuit converting the counting voltage to generate 2the limitation current; and 21a driving circuit comparing a setting current and the limitation current to 22generate a driving signal and providing the driving signal to the 23external device, 24wherein: 2in response to the limitation current being greater than the setting current, the 26driving current generates the driving signal according to the setting current, andC;3oi's Docket No.: i »8-097 NTCTT's Docket Nos 0492A-A2737US/Finl /JoannceDea in response to the limitation current being smaller than the setting current, the driving circuit generates the driving signal according to the limitation current, in combination with all the limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-13, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Lipscei et al. (US Patent 7598718) discloses a controller for dc to dc converter. 	Yanagida (US Patent 9343969) discloses a switching regulator control circuit and control method. 	Takenaka (US 2017/0213510) discloses a switching power supply circuit, load driving device and liquid crystal display device. 	Ongaro et al. (US Patent 10348198) discloses systems and methods for generating a feedback current in a dc/dc converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838